DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to methods and devices for vector segmentation. Applicant uniquely claimed distinct features in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are wherein the determining comprises: a) setting the input vector as an upper level input vector; b) splitting the upper level input vector into left and right parts, each part comprising one or more input vector segments, wherein the upper level input vector is split at the segment boundary between the left and the right part into two lower level input vectors; c) calculating a representation of a relative energy difference between the two lower level input vectors according to an energy ratio between the lower level input vectors; and d) repeating the steps b) and c) of splitting and calculating by re- setting the lower level input vectors as a respective upper level input vector, until all boundaries between input vector segments are provided with an associated representation of a relative energy difference; allocating bits for encoding the shape of each of the input vector segment and for encoding of the representations of the relative energy differences between the input vector segments, wherein bits for encoding the input vector segments are distributed between segments according to relative energy differences between parts of the input vector; and providing each the input vector segment, the representations of the relative 2Preliminary Amendment Attorney Docket: 3602-1001US4 energy differences, and allocation information to the vector quantizer for individual encoding of the input vector segments.
The closest prior arts of El-Maleh et al. (US 2004/0030548 Al) and Cohen (US 6064954 A) disclose vector segmentation, but either, singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Independent claims 8 and 16 recite features similar to the features discussed above. Therefore, independent claims 8 and 16 are allowable for analogous reasons.
Dependent claims 2-7 and 9-15 are allowed for the reasons concerning the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486